Title: To James Madison from James Monroe, 16 July 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington July 16. 1816
        
        I returnd last night and receivd your letters of 7th & 8th. The letter of the Dey of Algiers, is sent to Mr Crowninshield at Salem, for an experiment, to obtain a translation of it, there, & at Boston, to be made under his auspices. It could not be translated at New York, or Phila., and I fear, that we shall have no better success, to the East. I have recd. no answer to the enquiry respecting the Labrador coast; so that I fear that I shall be detaind here sometime, on account of Mr Bagot. Mr De Kantzow is here. I am to see him to day. I suspect the object is, to communicate his power to form a commercial treaty, given, to take advantage of our law.
        I have a letter from Edwd. Coles, who is willing to go to Russia, & requests to be informd of the allowance, time, & place of his departure, by a letter to charlottesville. If he goes in a public vessel, I can give no answer to his latter enquiries, till I hear from Mr Crow[n]inshield to whom I have written on the subject. If in a private one, his despatches might soon be prepard, as I presume Mr Ingerson has or soon will furnish the means. To morrow I will write you further on those subjects with affectionate respect
        
          Jas Monroe
        
       